                                                                               3/16/2020


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


EMPLOYERS MUTUAL CASUALTY                         CV 19-129-BLG-TJC
COMPANY,

                    Plaintiff/Counter-            ORDER REGARDING
                    Defendant,                    PRELIMINARY PRETRIAL
                                                  CONFERENCE
vs.

S.D. HELGESON, INC., SRKM, INC.,
and DOES 1-5,

                    Defendants/Counter-
                    Claimants.

      IT IS HEREBY ORDERED that the Preliminary Pretrial Conference

scheduled for April 2, 2020 at 11:00 a.m. shall be converted to a telephonic

Conference. All counsel shall use the Court’s conferencing system to participate in

the Conference:

      1.    Dial 1-877-848-7030

      2.    Enter Access Code 5492555 #

      DATED this 16th day of March, 2020.

                                         _______________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge
